Citation Nr: 0931457	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  02-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center 
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for cardioembolic stroke.  


REPRESENTATION

Appellant represented by:	Thomas W. Parliman, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1964 to 
April 1965, and from March 1968 to September 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) following a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (RO) in Sioux Falls, South Dakota.  In August 2001, 
the Veteran testified before RO personnel.  

By a May 2004 decision, the Board denied the Veteran's claim 
on appeal.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2006 memorandum decision, the Court vacated the 
Board's decision and remanded the claim for readjudication.  

(The Veterans Law Judge who signed the May 2004 decision had 
previously held a hearing with the Veteran.  Because that 
Veterans Law Judge was no longer employed by the Board, the 
Veteran was given another opportunity to appear at a hearing.  
In May 2006, the Veteran indicated that he did not desire 
another hearing.)

In August 2006, following the Court's remand, the Board 
received additional evidence and argument from the Veteran.  
It was requested that the evidence and argument be considered 
by the RO in first instance.  In an October  2006 decision, 
the Board again denied the Veteran's claim.  At the time of 
the October 2006 decision, the evidence and argument received 
by the Board from the Veteran in August 2006 had not been 
associated with the claims file.  Because the evidence had 
not been available for the Board's review in October 2006, 
the Board took action in February 2007 to vacate its October 
2006 decision.  It also issued a remand (which replaced the 
October 2006 decision) to allow the agency of original 
jurisdiction (AOJ) an opportunity to consider the Veteran's 
additional evidence and argument as well as to undertake 
additional development.  

In October 2007, the Veteran and his spouse testified before 
RO personnel.  Following further development of the record on 
appeal, the AOJ continued its denial of the Veteran's claim 
and returned this matter to the Board.  In a July 2008 
decision, the Board denied the Veteran's claim.  The Veteran 
appealed that decision to the Court.  In February 2009, the 
Veteran's representative and VA's General Counsel filed a 
joint motion with the Court to vacate the Board's decision 
and remand the case.  The Court granted the motion in 
February 2009.  The basis for the motion included VA's 
failure to address whether special consent provisions set 
forth in 38 C.F.R. § 17.32(g)(1) (2008) were applicable with 
respect to the informed consent required for a cardiac 
catheterization performed on the Veteran. 

The Board acknowledges that the Veteran, through his 
representative, submitted new argument following the Court's 
February 2009 ruling, along with a one-page letter addressing 
the employment status of the cardiologist who provided expert 
medical opinions in December 2001 and June 2007.  Although 
this evidence is new and has not been addressed by the agency 
of original jurisdiction (AOJ), the Board finds that remand 
for re-adjudication is unnecessary.  This is so inasmuch as 
the letter appears to be an attack on the credibility of the 
VA cardiologist because of his status as an employee of VA at 
the time the December 2001 and June 2007 opinions were 
issued, and thus was not an "independent" medical expert as 
contemplated by 38 C.F.R. § 20.901(2008).  However, the Board 
notes first that VA has not held the cardiologist's opinions 
out as those of an independent medical expert and has at no 
time stated or implied that the cardiologist's opinions were 
anything other than the medical opinions of a VA employee who 
is also the head of cardiology at a university hospital and a 
demonstrated expert in the field.  Thus, objections to the 
cardiologist's independence from VA are immaterial here.  In 
addition, the Board notes that 38 C.F.R. § 20.901 does not 
set forth a requirement that VA obtain independent medical 
expert opinions; the regulation simply provides that VA "may 
obtain an advisory medical opinion" when in the Board's 
judgment such "additional medical opinion is warranted by 
the medical complexity or controversy involved in an appeal" 
(emphasis added).  The Board finds the facts and medicine to 
be without complexity or controversy.  The opinions provided 
do not suggest otherwise.  Thus, an independent opinion was 
not sought.  For these reasons, the Board finds that remand 
to require the AOJ to address the newly submitted letter 
relative to the employment status of a medical expert is not 
required.  The AOJ was previously aware of this status.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005) (holding that 20 C.F.R. § 
20.901 permits, but does not require, VA to obtain both VA 
and independent medical opinions in cases of particular 
medical complexity).


FINDINGS OF FACT

1.  In August 2000, the Veteran underwent a cardiac 
catheterization at a VA medical facility; the procedure 
caused the Veteran to have a cardioembolic stroke that 
resulted in left-sided hemiplegia.  

2.  The Veteran's cardioembolic stroke has not been shown to 
be the result of carelessness, negligence, lack of proper 
skill, or error in judgment on the part of VA health care 
providers who provided the Veteran's treatment.

3.  The cardiac catheterization performed on the Veteran in 
August 2000 was neither an unusual procedure nor an extremely 
hazardous one.

4.  The Veteran's cardioembolic stroke was an event 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for cardioembolic stroke have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.361, 
17.32 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision on the claim on appeal has been 
accomplished.  In this respect, through a February 2004 and 
March 2007 notice letters, the RO notified the Veteran of the 
legal criteria governing his claim and the evidence that had 
been considered in connection with his claim.  Thereafter, 
the Veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2004 and 
March 2007 letters.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
Veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Consequently, the Board does not find that 
any late notice in this case under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Furthermore, following the February 2004 notice letter 
the Veteran's claim was re-adjudicated, most recently in 
December 2007.  Although notice regarding an award of an 
effective date or rating criteria has not been provided, the 
Board does not now have such issues before it.  See, e. g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, a remand for additional notification on these 
questions is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The Veteran has submitted evidence in support of his 
claim, to include medical opinions, and the medical records 
pertaining to the Veteran's VA care have been obtain and 
associated with the claims file.  Additionally, the RO has 
obtained VA medical opinions with respect to the claim on 
appeal.  

The Board also notes that the Veteran's attorney has 
contended that VA's duty to assist includes obtaining quality 
assurance records from the Sioux Falls, South Dakota and 
Madison, Wisconsin VA medical centers (VAMC).  The Board 
notes that the VA Adjudication Manual provisions (M21-1MR, 
Part IV) prohibit VA adjudicators from obtaining quality 
assurance records when adjudicating compensation claims under 
38 U.S.C.A. § 1151.  VA is not permitted to disclose quality 
assurance records to the public except in narrowly defined 
circumstances pursuant to 38 U.S.C.A. § 5705 (West 2002).  
Notwithstanding that fact, the Veteran's representative has 
not contended that any such records exist.  The Board notes 
that the duty to assist is not a license for a fishing 
expedition to determine if there might be some unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Accordingly, further 
development in this regard is not warranted.  Otherwise, 
neither the Veteran nor his attorney has alleged that there 
are any outstanding medical records probative of the 
Veteran's claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran filed his claim for compensation benefits under 
38 U.S.C.A. § 1151 in August 2000.  

With respect to claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 provides in pertinent part that compensation 
shall be awarded for a qualifying additional disability or 
death in the same manner as if such additional disability or 
death was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 
1997).  For purposes of this section, a disability or death 
is a qualifying additional disability if the disability or 
death was not the result of the Veteran's willful misconduct 
and the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, and the 
proximate cause of the disability or death was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009).  

The Board notes that regulations to implement the current 
version of 38 U.S.C.A. § 1151 were promulgated in August 
2004.  See 38 C.F.R. § 3.361 (2008).  The effective date of 
the change was September 2, 2004.  (See 38 C.F.R. § 3.358 
pertaining to claims for compensation for disability or death 
from hospitalization, or medical/surgical treatment filed 
prior to October 1, 1997).  A review of 38 C.F.R. § 3.361 
reflects that in pertinent part, the regulation is a 
restatement of the criteria of 38 U.S.C.A. § 1151.  In this 
case, the Veteran has been provided the statutory provisions 
for 38 U.S.C.A. § 1151.  He has also been provided with some 
of the pertinent provisions of 38 C.F.R. § 3.361.  As such, 
the Board finds that the Veteran has been properly notified 
of the statutory and regulatory provisions pertaining to his 
claim.  Furthermore, in light of arguments advanced in 
support of the claim on appeal, the Board finds that the 
Veteran and his attorney have demonstrated knowledge of the 
statute and regulation.  

With respect to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the Veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a Veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
Veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)); and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) that VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the Veteran's-or, in appropriate cases, 
the Veteran's representative's-informed consent.  38 C.F.R. 
§ 3.361(d)(1).  

Finally, the determination of whether the proximate cause of 
a Veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient care furnished under Title 38 of the United 
States Code shall be carried out only with the full and 
informed consent of the patient or, in appropriate cases, a 
representative thereof.  In order to give informed consent, 
the patient must have decision-making capacity and be able to 
communicate decisions concerning health care.  If the patient 
lacks decision-making capacity or has been declared 
incompetent, consent must be obtained from the patient's 
surrogate.  Practitioners may provide necessary medical care 
in emergency situations without the patient's or surrogate's 
express consent when immediate medical care is necessary to 
preserve life or prevent serious impairment of the health of 
the patient or others and the patient is unable to consent 
and the practitioner determines that the patient has no 
surrogate or that waiting to obtain consent from the 
patient's surrogate would increase the hazard to the life or 
health of the patient or others.  In such circumstances, 
consent is implied.  

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment must explain in language 
understandable to the patient or surrogate the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  

The consent form will be witnessed, will be filed in the 
patient's medical records, and will be valid for a period of 
30 calendar days.  38 C.F.R. § 17.32(d).  Finally, under 38 
C.F.R. § 17.32(g)(1), special consent procedures are required 
in situations where the Veteran is undergoing unusual or an 
extremely hazardous treatment or procedure, e.g., that which 
might result in irreversible brain damage or sterilization.  
This includes having the Veteran's signature witnessed by 
someone not affiliated with the VA health care facility.  

In this case, the facts are not in dispute.  In August 2000, 
the Veteran presented to the Sioux Falls VAMC complaining of 
chest pain.  He was diagnosed with an inferior wall 
myocardial infarction.  The Veteran was subsequently 
transferred to the Madison VAMC.  While at the Madison VAMC, 
the Veteran underwent a cardiac catheterization on August 8, 
2000.  An August 2000 cardiac catheterization report notes 
that approximately one hour after the Veteran returned to his 
room from the cardiovascular laboratory, he was noted to have 
signs and symptoms of a cerebral vascular accident (CVA).  
Evaluation eventually showed a right temporal lobe infarction 
causing left-sided hemi-neglect and left harmonious 
hemianopsia.  The impression was that the Veteran had 
suffered an embolic stroke.  The cause of the embolization 
was noted as most likely associated with the left ventricle 
at the recently infarcted region of the endocardium.  
Additional medical records note that it was possible that 
embolism (or clot) was dislodged at the time of his cardiac 
catheterization.  

An addendum to the report of cardiac catheterization, in 
particular, notes the following:

The cerebrovascular complications associated with 
cardiac catheterization and myocardial infarction 
were discussed [at a cardiovascular conference].  
It was recognized that complication of such nature 
could occur with the catheterization procedure 
despite attention to proper technique.  Besides, it 
is not clear if such occurrence could not have been 
due to the natural history of [the Veteran's] basic 
cardiac disease with the propensity of spontaneous 
embolization after a recent myocardial infarction.  

In this case, the Veteran has advanced a number of arguments 
regarding the way he was handled following his reporting to 
the Sioux Falls VAMC for a myocardial infarction.  In 
particular, the Veteran has argued that he was not properly 
informed of the risks regarding the cardiac catheterization 
procedure and that the applicable informed consent procedure 
was not followed under 38 C.F.R. § 17.32.  The Veteran has 
specifically contended that he was not properly informed 
pursuant to 38 C.F.R. § 17.32(g)(1), which governs informed 
consent in cases of "unusual or extremely hazardous" 
procedures.  Furthermore, the Veteran contends that, in light 
of the low incident rate for having a stroke as a result of a 
cardiac catheterization (.07%), the occurrence of the stroke 
was "an event not reasonably foreseeable" under 38 C.F.R. § 
3.361(d)(2).  In support of his claim, the Veteran has 
submitted personal statements from family members and other 
individuals who were present at the Sioux Falls VAMC at the 
time of his initial treatment.  

Regarding the issue of informed consent, the Board notes 
initially that under 38 C.F.R. § 3.361(d)(1)(ii), to 
determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  

The Board turns first to the Veteran's contention that the 
special consent procedures outlined in 38 C.F.R. § 
17.32(g)(1) were applicable to his August 2000 cardiac 
catheterization.  As outlined above, § 17.32(g)(1) applies 
when patients are to undergo "unusual or extremely hazardous 
treatment or procedure, e.g., that which might result in 
irreversible brain damage or sterilization."  In such cases, 
VA is required to obtain special consent, including offering 
the patient the opportunity to consult with independent 
specialists and ensuring that the patient's consent is 
witnessed by an individual not affiliated with the VA health 
care facility at which the procedure or treatment is to be 
performed.  Upon review of the evidence of record, the Board 
concludes that the cardiac catheterization performed on the 
Veteran in August 2000 was neither an unusual nor an 
extremely hazardous procedure, and thus 38 C.F.R. § 
17.32(g)(1) is inapplicable.

In that connection, the Board first notes that cardiac 
catheterization is hardly an unusual procedure.  As an 
example, the VA cardiologist who provided opinions on the 
Veteran's claim in December 2001 and June 2007 stated in his 
December 2001 opinion that he routinely performed over 500 
cardiac catheterizations each year.  Similarly, according to 
"Complications of Cardiac Catheterization," by Donald S. 
Baim and William Grossman-an article published in 2000 and 
submitted by the Veteran in support of his claim-between the 
years 1979 and 1981, nearly 54,000 cardiac catheterizations 
were performed in the United States.  The Board concludes 
that a procedure that was performed 18,000 times annually as 
of 1980 and is currently performed by individual cardiac 
surgeons 500 times per year can hardly be classified as 
"unusual."  

The Board further finds that cardiac catheterization is not 
an "extremely hazardous" procedure as contemplated by 38 
C.F.R. § 17.32(g)(1).  To that end, the Board looks again to 
the article by Baim and Grossman submitted by the Veteran in 
support of his claim.  That article indicates that the risk 
of stroke for cardiac catheterization patients is calculated 
at 0.07 percent; risk of death in the period from 1979 to 
1981 was 0.14 percent, and the authors suggest that that risk 
has declined in recent years.  Further, Baim and Grossman 
state specifically that "the risk of producing a major 
complication during most procedure types in current practice 
is generally less than 1%, a level at which the risk-benefit 
ratio still favors performing cardiac catheterization as part 
of the investigation or treatment of cardiac disorders that 
are themselves life-threatening or symptom-limiting."  

Given that the risks of serious complications from cardiac 
catheterization are found to be less than 1 percent, the 
Board finds that the evidence points to a conclusion that the 
procedure should not per se be considered "extremely 
hazardous" under 38 C.F.R. § 17.32(g)(1).  The Board 
acknowledges that 38 C.F.R. § 17.32(g)(1) provides examples 
of an "extremely hazardous" procedure, namely ones that 
"might result in irreversible brain damage or 
sterilization" but finds that there is no evidence of record 
to suggest that a procedure as routine as a cardiac 
catheterization rises to the level of "extremely hazardous" 
as contemplated by the regulation.  The provisions 38 C.F.R. 
§ 17.32(g)(1) contemplate that an extremely hazardous 
procedure will not be undertaken without following the 
special consent procedures.  It is reasonable to infer from 
the fact that VA clinicians undertook the procedure without 
resorting to this special consent process as evidence of 
their preliminary medical opinion and determination that the 
procedure was not in fact extremely hazardous.  No medical 
evidence has been submitted to contradict this inference.  
That the Veteran in fact experienced a serious vascular event 
does not mean that the catheterization must have by 
definition been an extremely hazardous procedure.  It only 
means that he fell within the very small percentage who 
unfortunately experience a stroke.

The Board thus turns to an analysis of whether the consent 
obtained from the Veteran for the cardiac catheterization 
procedure satisfied the more general requirements set forth 
in 38 C.F.R. § 17.32(c).  Upon review of the evidence of 
record, the Board finds that there is no indication that the 
Veteran's consent to the cardiac catheterization was not 
"informed" consent in accordance with 38 C.F.R. § 17.32.  
In this case, the medical evidence reflects that the Veteran 
had decision-making capacity and was able to communicate 
decisions concerning his health care.  A review of the 
medical consent form pertaining to the cardiac 
catheterization procedure reflects that it was signed by the 
Veteran on August 8, 2000, the day the cardiac 
catheterization was performed, and that his signature was 
witnessed by a VA nurse.  In particular, the consent form 
notes that the Veteran was advised of the risks, 
alternatives, and benefits of the cardiac catheterization, 
and all those potential risks were identified.  Here, it was 
noted that the procedure involved the following:

Place a small tube into artery, vein in arm/groin 
and advance it to the heart [to] measure pressures 
and inject dye.  Risks include bleeding, infection, 
blood clot, allergic reaction, x-ray exposure, 
heart attack, stroke, death.  

Although the Veteran has reported that he does not remember 
signing the medical consent form, he has not contended that 
it was not his signature on the consent form or that he was 
coerced into signing the consent form.  As noted above, the 
medical consent form was witnessed by a VA nurse.  
Additionally, an August 8, 2000, VA Admission H&P and Plan 
medical record notes that the Veteran was advised of the 
catheterization procedure as well as the risks, benefits, and 
alternatives.  The Veteran was noted to have consented to the 
procedure.  Further, the Board notes that during his August 
2001 hearing before a Decision Review Officer, the Veteran 
stated, in regard to the consent form, "I probably read it.  
You gotta remember I'd been three days with a heart attack 
and I can't possibly remember, I don't remember signing 
either one of them, I was surprised that I did."  

The Board is cognizant that during his October 2007 RO 
hearing the Veteran testified that he was never told that 
there was any possibility of a stroke.  During his August 
2001 RO hearing, the Veteran's testimony was as follows:

. . . . as I understood [the doctor] to say, he was 
going to find out where this blockage was.  If it 
wasn't too severe he was going to do it right then.  
He talked about preventing all the stuff that could 
happen to you as a stroke.  We actually went over 
that consent form as I can remember a little bit, I 
didn't remember signing it to this day, and that is 
the God's truth, but he explained what they'd do in 
there to me to prevent any of this from happening.  
"It's a walk in the park," that's exactly what he 
said.  

Here, in light of the consent form signed by the Veteran as 
well as the VA Admission H&P and Plan medical record, the 
Board finds the Veteran's initial testimony in August 2001, 
(when he said he probably read the consent form) as compared 
to that given in October 2007, to be more credible regarding 
his knowledge that a stroke was indeed one of the 
complications of the cardiac catheterization procedure.  To 
the extent that the Veteran now contends that this consent 
was not informed, as required by 38 C.F.R. § 17.32, the Board 
notes that the Veteran testified before a Decision Review 
Officer in August 2001 that he "probably read" the consent 
form but simply could not recall specifics.  Regardless of 
the Veteran's recall, however, his signature on the form and 
his subsequent admission that he "probably read" the form 
is persuasive that the Veteran was informed of the "nature 
of [the] proposed procedure or treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done."  
38 C.F.R. § 17.32(c).

Thus, the Board finds that the evidence demonstrates that the 
VA health care providers complied with the general informed 
consent procedures set forth in 38 C.F.R. § 17.32; that the 
Veteran was on notice of the possible complications due to a 
cardiac catheterization, to include stroke; and that he 
freely and without coercion consented to the medical 
procedure.  

Otherwise, as to the evidence of record, in a report of 
December 2000 VA examination, a VA physician conducted an 
examination of the Veteran.  Following his review of the 
Veteran's medical records, the physician commented that the 
cardiac catheterization contributed to the cerebral vascular 
accident, but concluded that it was an unavoidable 
complication of the procedure.  He indicated that there were 
no problems during the procedure and that the Veteran 
received the appropriate medications and anti-coagulation 
therapy.

In December 2001, the Veteran's file was reviewed by a VA 
cardiologist.  The cardiologist noted that he had practiced 
invasive and interventional cardiology at both VA and private 
hospitals in the Sioux Falls, South Dakota area.  
Furthermore, the cardiologist stated that he performed well 
over 500 cardiac catheterizations yearly, and had a good 
knowledge of the risks and complications associated with 
cardiac catheterization and interventions.  In his report, 
the cardiologist concluded that there was no evidence that 
the Veteran's stroke resulted from fault, carelessness, or 
negligence on the part of VA health care providers who 
treated the Veteran after his myocardial infarction in August 
2000.  In particular, the cardiologist noted that the 
Veteran's contention of there being a very low incident rate 
(.07%) for strokes due to cardiac catheterizations was close 
to accurate.  The cardiologist also reported, however, that 
the risk of stroke was certainly a well known, albeit 
catastrophic, complication of cardiac catheterization.  
Cardiac catheterizations were noted as providing critical 
information with regard to the Veteran's heart condition, and 
the cardiologist pointed out that while a stroke could occur, 
it was believed that the benefits outweighed the risks 
involved.  

Furthermore, the VA cardiologist noted that the medical 
records documented that all necessary means were accomplished 
to avoid a stroke, and that with regard to informed consent, 
the Veteran appeared to have received fairly extensive and 
thorough information and education prior to his cardiac 
catheterization.  The cardiologist also noted, with respect 
to the cardiac catheterization, the following: 

Most importantly, I would also stress that the 
angiography found three vessel coronary disease . . 
. Most importantly, [the Veteran] had a "ring-
like" lesion of 50% in the left main trunk.  I 
would note to [the Veteran] that surgery in his 
instance could be said to be "life preserving" . 
. . and the fact that he underwent the cardiac 
surgery at the [Minneapolis VAMC] later in 2000 
could be life saving.  To get this critical 
information, we needed to perform cardiac 
catheterization with the given risk of stroke that 
can occur (where we believe that the benefit 
outweighs the risk).  

Following the Board's remand in February 2007, the Veteran 
submitted a medical opinion from M. D. G., M. D., dated in 
May 2007.  Dr. G. noted that he had reviewed the post-
catheterization orders, the coronary care unit (CCU) flow 
sheet, and the Madison VAMC discharge summary.  Based on his 
review of the records, Dr. G. indicated that it appeared that 
the Veteran had exhibited signs of a stroke by noon on August 
8, 2000 (the date of the catheterization).  Furthermore, he 
opined that the attending physician should have been notified 
at that time.  Dr. G. added that he was unsure if the stroke 
occurred during the catheterization or in the immediate post-
catheterization period.  It was also noted that because the 
Veteran had had an invasive procedure involving an arterial 
puncture, he was not a candidate for acute thrombolytic 
treatment with tPA.  According to Dr. G., there were very 
good studies showing improved neurologic recovery in patients 
who received tPA within three hours of thromboembolic stroke.  
Otherwise, the medical studies were inconclusive about 
neurological improvement in non-tPA candidates when the 
diagnosis of stroke was not made quickly and treatment 
delayed.  

Following Dr. G.'s opinion, the RO obtained a supplemental 
opinion in June 2007 from the VA cardiologist who had 
provided the earlier opinion in December 2001.  The 
cardiologist noted that he had reviewed all the Veteran's 
claims files as well as the supplemented medical record, to 
include the CCU flow sheet and the cardiac catheterization 
laboratory report and treatment plan.  The cardiologist 
reported that he stood by his previous opinion given in 
December 2001.  

In particular, the VA cardiologist noted that the Veteran was 
managed in a totally appropriate fashion and that it was 
erroneous to claim that beta blockers had not been used to 
treat the Veteran.  The cardiologist reported that 
intravenous beta blockers were received by the Veteran while 
he was in ambulatory care and that the Veteran had been 
treated according to current practice guidelines.  Concerning 
the Veteran's traveling by aircraft given his medical 
condition and the risk of cerebral vascular accident, the 
cardiologist noted that the plane the Veteran had been 
transported in was equipped for emergencies.  Furthermore, 
the cardiologist called into question the probative value of 
the source of the information provided by the Veteran given 
that it had come from the Internet.  The cardiologist also 
discussed the CCU flow sheet and found that the sheet did not 
document signs and symptoms of a CVA prior to 12:20 p.m. and 
possibly until 1:30 p.m.  He reported that decreased short-
term memory and garbled speech were well known side effects 
of conscious sedation, in particular sedation using Valium, 
as it is administered in the cardiac catheterization 
laboratory.  The cardiologist indicated that in his 
experience people had retrograde amnesia, short-term memory 
loss, and garbled speech for upwards of 2 to 3 hours after a 
cardiac catheterization procedure and still had an entirely 
normal neurologic outcome.  

The VA cardiologist again concluded that he found absolutely 
no evidence, even in light of the additional medical records 
from the Madison VAMC, that there was a lack of timely 
diagnosis or treatment of the Veteran's stroke.  Furthermore, 
the cardiologist concluded that there was no carelessness, 
negligence or lack of skill in performance of the cardiac 
catheterization, the subsequent treatment plan, or the 
Veteran's subsequent medical care.  The cardiologist added 
that the Veteran's stroke was catastrophic but could have 
occurred at Sioux Valley Hospital or any other medical 
facility where cardiac catheterization was performed.  He 
also opined that the cardioembolic stroke was not aggravated, 
caused, or resulted from any carelessness, negligence, lack 
of skill, error in judgment, or fault of the VA in either 
Madison, Wisconsin, or Sioux Falls, South Dakota.  

In October 2007, the Veteran again testified during a hearing 
before RO personnel.  In particular, as noted above, the 
Veteran testified that he was never told that the cardiac 
catheterization procedure could cause a stroke.  He also 
claimed that he never was shown nor did he read the front 
page of the consent form, on which the procedure's 
complications were noted.  The Veteran also reported that 
during the cardiac catheterization procedure, he was informed 
by the physician that he had had a stroke.  In addition, the 
Veteran claimed that he never signed a consent form 
authorizing his transfer from the Sioux Falls VAMC to the 
Madison VAMC; nor was his family ever informed of the 
possible complications that could result from a cardiac 
catheterization.  

In November 2007, the RO received an additional statement 
from Dr. G.  In particular, with respect to the Veteran 
receiving 5 milligrams (mg) worth of Valium for the cardiac 
catheterization, Dr. G. noted that he frequently gave a 
similar 5mg dose of Valium to his patients prior to 
performing endoscopic procedures, as had been prescribed for 
the Veteran prior to his cardiac catheterization, and that he 
had not witnessed any garbled speech at those times.  

In this case, the Board finds the weight of the competent 
medical evidence does not reflect that the proximate cause of 
the Veteran's cardioembolic stroke following a cardiac 
catheterization was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical care; nor was the 
cardioembolic stroke an event not reasonably foreseeable.  
The Board finds persuasive that in none of the medical 
opinions of record, including those of Dr. G., was the 
standard of care identified as not having been met.  
38 C.F.R. § 3.361(d)(1)(i).  Additionally, although Dr. G. 
has contended that clinical signs of the Veteran's stroke 
were evident early on, which is a debatable point, he also 
admits that medical studies are inconclusive regarding 
neurological improvement when the diagnosis of stroke was not 
made quickly and treatment delayed.  The VA cardiologist 
found no evidence that there was an untimely diagnosis or 
treatment of the Veteran's stroke.  He also opined that the 
cardioembolic stroke was not aggravated by or resulted from 
any carelessness, negligence, lack of skill, error in 
judgment or fault of the Sioux Falls or Madison VAMCs.  

Furthermore, as noted above, the determination of whether the 
proximate cause of a Veteran's additional disability was an 
event not reasonably foreseeable is to be based on what a 
reasonable health care provider would have foreseen.  The 
event must be one that a reasonable health care provider 
would not have considered to be an ordinary risk of the 
treatment provided.  38 C.F.R. § 3.361(d)(2).  The Veteran 
and his attorney have argued that an event is "reasonably 
foreseeable" only if the event is probable as compared to 
possible.  In this case, notwithstanding the low statistical 
incident rate (.07%) for strokes during cardiac 
catheterization, the Board finds that the inclusion of 
strokes in the medical consent form as a noted "risk" to 
cardiac catheterization, and the VA cardiologist's discussion 
with the Veteran with regard to the "risk" of a stroke as a 
result of the cardiac catheterization reflects that VA health 
care providers did in fact consider a stroke to be an 
"ordinary risk" within the meaning of the regulation.  

The Board also acknowledges the argument that the Veteran and 
his family were strongly opposed to his being transferred 
from the Sioux Falls VAMC to the Madison VAMC for his cardiac 
catheterization procedure.  It has been alleged that the 
stress associated with the flight may have precipitated the 
Veteran's stroke.  The Board notes that the Veteran did 
expressly consent to his transfer by allowing himself to be 
flown from the Sioux Falls VAMC to the Madison VAMC.  The 
record does not reflect that the Veteran was coerced into the 
transfer; nor was the transfer done covertly.  Here, none of 
the Veteran's family members has explained why they 
ultimately allowed the transfer to take place even though 
they were very set against it.  As for the transfer, the 
evidence shows that the Veteran was flown on an aircraft 
staffed with appropriate medical personnel and equipment in 
case of emergency.  

The Board has also considered the article submitted by the 
Veteran from the Web site WebMD.  In particular, the article 
notes that researchers say one of the biggest risks facing 
people with heart disease when flying is venous thrombosis, 
or the formation of a blood clot in the veins of the leg, 
pelvis, or arms.  As noted above, however, the medical 
evidence reflects that the Veteran's thrombus or clot was 
thought to have originated in the left ventricle of the heart 
following his myocardial infarction.  Here, none of the 
medical evidence identifies the Veteran's stroke to be 
proximately related to his flight from the Sioux Falls VAMC 
to the Madison VAMC.  Thus, the lack of any signed transfer 
consent form related to the transfer from the Sioux Falls 
VAMC to the Madison VAMC is immaterial to the Veteran's claim 
on appeal.  (As discussed above, the Veteran's cardiac 
catheterization, not the flight, has been identified as the 
proximate cause of the Veteran's stroke.)  

Finally, the Board points out that in support of the 
Veteran's claim, the Veteran's attorney has submitted a 
previous Board decision which also involves the issue of 
compensation under 38 U.S.C.A. § 1151.  The Board's decision 
reflects a grant of the claim.  However, the Board decision 
submitted by the attorney involves a claim for compensation 
under 38 U.S.C.A. § 1151 considered under the prior version 
of 38 U.S.C.A. § 1151 (West 1991).  Under that version of the 
statute, a claimant need only show that additional disability 
resulted from VA treatment.  A finding of fault, negligence, 
etc., was not required.  As noted above, as the Veteran's 
current claim was filed in August 2000, the amended version 
of 38 U.S.C.A. § 1151 (effective October 1, 1997) is for 
application.  The regulation is clear and specific, and the 
Board is bound to follow it.  See also VAOPGCPREC 40-97.  
Thus, under the amended version of 38 U.S.C.A. § 1151, a 
finding of fault, negligence, etc., is required in order for 
compensation benefits to be granted.  In this case, as noted 
above, the evidence does not show such fault or an event not 
reasonably foreseeable.  

While the Board does not doubt the sincerity of the Veteran's 
beliefs regarding his claim on appeal, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, the Veteran's assertions alone, while considered by 
the Board, cannot provide a basis for a grant of compensation 
under the provisions of 38 U.S.C.A. § 1151.  

Thus, under these circumstances, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence weighs against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  




ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for cardioembolic stroke is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


